ORDER
PER CURIAM:
Kenneth Charron is presently incarcerated at the Northeast Correctional Center, serving sentences imposed in 1986 for forcible rape, first-degree burglary, and two counts of second-degree robbery. Char-ron’s current suit alleges that the Missouri Board of Probation and Parole has violated his rights in connection with its determinations as to his eligibility for parole and/or conditional release. The circuit court dismissed Charron’s petition for failure to state a claim upon which relief could be granted. Charron appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).